Exhibit 10.17

Director Compensation

For their service on the Board, non-employee directors are paid an annual
retainer of $110,000, plus $1,500 for each meeting of the Board attended.
Non-employee directors who serve on the Executive Committee or one of the
standing committees, other than the Audit Committee, receive $1,500 for each
committee meeting attended, and the chairman of each such standing committee
receives an additional $5,000 per year. Non-employee directors who serve on the
Audit Committee receive $2,500 for each committee meeting attended, and the
chairman of the Audit Committee receives an additional $15,000 per year.

Textron maintains a deferred income plan for non-employee directors under which
they may defer all or part of their cash compensation until retirement from the
Board. Deferrals are made either into an interest bearing account which bears
interest at the greater of 8% or the Moody’s Corporate Bond Yield Index rate, or
into an account consisting of Textron stock units, which are equivalent in value
to Textron common stock. Directors must defer a minimum of $65,000 of their
annual retainer into the stock unit account. At the end of each calendar
quarter, Textron contributes to the stock unit account an additional amount
equal to 10% of the amount deferred by the director into this account during the
quarter in excess of the minimum deferral amount. One half of this additional
amount vests on December 31 of the year in which payment was deferred and one
half on the next December 31. Textron also credits dividend equivalents to the
stock unit account. In addition, once a year, on April 30, Textron contributes
to the stock unit account an amount equal to 20% of the then current annual
retainer for each director who is serving as a director on the date of Textron’s
annual meeting of shareholders and has been a director for more than three
months.

Each non-employee director received 1,000 restricted shares of Textron common
stock upon joining the Board. Except in the case of the director’s death or
disability, or a change in control of Textron, the director may not sell or
transfer the shares until he or she has completed all of his or her successive
terms as a director and at least five years of Board service.

Employee directors do not receive fees or other compensation for their service
on the Board or its Committees, but, if otherwise eligible, can participate in
the Textron Charitable Trust Program described below. Each member of the Board
is reimbursed for expenses incurred in connection with each Board or committee
meeting attended.

Textron sponsors a program under which it contributes up to $1,000,000 to the
Textron Charitable Trust on behalf of each director upon his or her death, and
the trust donates 50% of that amount in accordance with the director’s
recommendation among up to five charitable organizations. Payment of the
contributions ultimately are recovered from life insurance policies that Textron
maintains on the lives of directors for this purpose.  The directors do not
receive any direct financial benefit from this program since the insurance
proceeds and charitable deductions accrue solely to Textron.  The program was
closed to new participants in 2004.

Non-employee directors also participate in the CitationShares Director’s
Evaluation Program established by Textron to provide ongoing evaluation of the
performance of the CitationShares fractional ownership program, a joint venture
between Cessna Aircraft Company, a wholly-owned subsidiary of Textron, and TAG
Aviation USA. Under the program, Textron purchased a one-eighth ownership share
of two Cessna Citation aircraft from CitationShares entitling it to a fixed
number of hours of usage of the aircraft during the year, and makes ten hours of
flight time per calendar year available for personal use to the non-employee
directors. Following each flight, a participating director is expected to
complete an evaluation of his or her travel experience to assist Textron in
ensuring that CitationShares maintains its customer service focus. The aircraft
also are utilized by Textron for travel by executives and directors to and from
Board meetings and other Board-related activities. Directors are not charged for
their participation in the program or use of the aircraft.  However, directors
pay tax on the imputed income attributable to their personal use of the aircraft
and the program requires participating directors to reimburse Textron for its
cost per hour of flight time to the extent their personal use of the aircraft
exceeds ten hours of flight time per calendar year. Textron absorbs the cost of
the ownership shares to the extent the aircraft are not fully utilized.

Non-employee directors are also eligible to receive grants of options to
purchase Textron common stock under the Textron’s Long-Term Incentive Plans.


--------------------------------------------------------------------------------